Citation Nr: 1745330	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-38 926 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for residuals of a spider bite.   

2.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  This appeal has been advanced on the docket.  


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability related to the residuals of a spider bite. 

2.  The Veteran received dental treatment during active service, including fillings and tooth extractions.  

3.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

4.  The Veteran does not have a current dental disorder for compensation purposes.


CONCLUSIONS OF LAW

1.  The residuals of a spider bite were not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Spider Bite Residuals 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran seeks service connection for the claimed residuals of an in-service spider bite.  At the April 2017 Board hearing, he testified to in-service swelling of the right side of the face in April 1966, which resulted in hospitalization for approximately one week.  He also testified that he assumed that the swelling was caused by "something serious," and that he was never officially diagnosed with a spider bite and/or residuals of a bite.  

Upon review of the record, the evidence does not support spider bite residuals attributed to active duty.  Service treatment records from March 1966 reflect the removal of a left peritonsillar abscess with the in-service examiner recommending that a tonsillectomy be performed six weeks later.  Service treatment records also reflect that the Veteran was treated on several occasions for otitis media and/or otitis externa in both ears and a spontaneous ruptured left tympanic membrane; however, the record does not reflect that he was treated for a spider bite or residuals.  In addition, the November 1967 service separation physical examination report reflects that he was clinically evaluated as normal.  Therefore, the service treatment records do not support that he was bitten by a spider on his face.

Post-service evidence reflects that the Veteran reported in November 2007 that he was hospitalization for a possible right ear spider bite.  At a November 2008 VA examination, he indicated that he was hospitalized in service for swelling to the side of his face and ear and temporary hearing loss.  The November 2008 examiner noted that the cause of that event was unclear but that the Veteran reported a possible spider bite.  At a December 2009 VA examination, he reported an in-service spider bite to the right ear, which led to swelling and difficulties seeing and hearing; however, neither the November 2007 private examiner nor the November 2008 and December 2009 VA examiners assessed any spider bite residuals.  Therefore, no current spider bite residuals are shown in the medical evidence.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present).  

The Board has considered the Veteran's statements that he has currently diagnosed residuals of a spider bite; however, as a lay person he does not have the requisite medical training or credentials to be able to render a competent medical diagnosis related to spider bite residuals.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so was incapable of lay observation).

Thus, the weight of the relevant evidence does not demonstrate residuals of a spider bite at any point during the claim period or a diagnosis prior to the filing of the claim for service connection.  For these reasons, the preponderance of the evidence is against the claim for service connection for residuals of a spider bite, and the appeal is denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable. 

Service Connection for a Dental Disorder for Compensation Purposes

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  Under DC 9913, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

At the Board hearing, the Veteran specifically claimed compensation for loss of teeth.  For this reason, the issue of service connection for a noncompensable dental disability for the purposes of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is not currently before the Board. 

As noted, the Veteran seeks service connection for a dental disorder due to the loss of teeth during service.  Specifically, at the April 2017 Board hearing, he testified to both in-service mouth pain and tooth extractions.  He testified as to not recalling how many teeth were removed and that "all [he knew was that] my mouth was full of blood and it was an experience that I wouldn't want to go through again."  He testified to post-service root canals and tooth extractions, and that he had not been to a dentist in approximately 10 years. 

Upon review of the record, the evidence does not show that the Veteran is entitled to service connection for a compensable dental disorder.  Service treatment dental records document complaints and treatment, including fillings and tooth extractions.  The November 1967 service separation physical examination report reflects that the mouth and throat were clinically evaluated as normal. 

Despite this in-service dental treatment, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  Further, the evidence does not reflect any notations for or diagnoses of loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  In addition, the evidence does not show loss of teeth due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis, and the Veteran has not alleged otherwise.  

Of note, extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to VA compensation; nor has he advanced that he has any such loss.  

The Board has carefully considered the Veteran's contention that in-service treatment resulted in post-service root canals and/or loss of teeth, and that he should be compensated accordingly.  Regarding whether such an injury was actually sustained in service, the Board need not address the credibility of this assertion, as it is ultimately not germane to this issue.  Further, the weight of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma and/or treatable carious teeth.  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the appeal is denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for residuals of a spider bite is denied. 

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


